525 Pa. 573 (1991)
583 A.2d 790
Steven A. JOHNSON
v.
COMMONWEALTH of Pennsylvania, PENNSYLVANIA BOARD OF PROBATION AND PAROLE, Appellant.
Supreme Court of Pennsylvania.
Argued December 6, 1990.
Decided January 7, 1991.
Timothy P. Wile, Asst. Chief Counsel, Robert A. Greevy, Chief Counsel, for appellant.
John C. Armstrong, Chief, Parole Div., for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Order affirmed.
McDERMOTT, J., did not participate in the consideration or decision of this case.
LARSEN, J., dissents.